Citation Nr: 0204627	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-03 657A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 21, 1973, Board of Veterans' Appeals (Board) decision 
that continued the 80 percent evaluation assigned for the 
veteran's service-connected disabilities.

2.  Whether there was CUE in a January 31, 1985, Board 
decision that denied entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits.

3.  Whether there was CUE in a February 26, 1987, Board 
decision that denied entitlement to accrued disability 
compensation based on service connection for a psychiatric 
disability, to include PTSD, and entitlement to accrued 
disability compensation based on a total rating based on 
individual unemployability due to service-connected 
disability.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, for 
purposes of accrued benefits, and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability, for purposes of accrued 
benefits will be considered in a separate decision.)


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney at 
Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and died in August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
as an exercise of the Board's original jurisdiction under 38 
U.S.C.A. § 7111 (West Supp. 2001) pursuant to an April 2001 
motion by the moving party (the veteran's widow) alleging CUE 
in a February 26, 1987, decision, wherein the Board denied 
service connection for a psychiatric disability, to include 
PTSD for purposes of accrued benefits, as well as a claim for 
a total rating based on individual unemployability due to 
service-connected disability, for purposes of accrued 
benefits.  Subsequently, the moving party alleged CUE in the 
Board's decisions of June 21, 1973, and January 31, 1985.


FINDINGS OF FACT

1.  By a June 21, 1973, decision, the Board denied the 
veteran's claim for higher ratings of service-connected 
disabilities; the veteran's surviving spouse was not a party 
to the 1973 Board decision.  

2.  The moving party failed to set forth adequately the 
alleged CUE, or errors of fact or law in the January 31, 
1985, Board decision with respect to the issue of entitlement 
to service connection for a psychiatric disability, to 
include PTSD, the legal or factual basis for such allegations 
and why the result would have been manifestly different but 
for the alleged error.

3.  The January 31, 1985, Board decision with respect to the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability was 
supported by the evidence then of record, and was consistent 
with the applicable law and regulations extant at that time.

4.  The moving party failed to set forth adequately the 
alleged CUE, or errors of fact or law in the February 26, 
1987, Board decision, the legal or factual basis for such 
allegations and why the result would have been manifestly 
different but for the alleged error.


CONCLUSIONS OF LAW

1.  As neither the veteran's surviving spouse nor her 
representative qualify as a moving party, the Board has no 
jurisdiction to adjudicate the merits of a motion for 
revision of a June 1973 Board decision.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1400(a), 20.1401(b) 
(2001).

2.  Since the requirements for a motion for revision of the 
Board's decision of January 31, 1985, with respect to the 
issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, on the basis of CUE have not 
been met, the motion is dismissed without prejudice to re-
filing.  38 C.F.R. §§ 20.1403, 20.1404(b) (2001).

3.  The Board's decision of January 31, 1985 was not clearly 
and unmistakably erroneous as to the denial of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. § 20.1403(a)(c) (2001).

4.  Since the requirements for a motion for revision of the 
Board's decision of February 26, 1987, on the basis of CUE 
have not been met, the motion is dismissed without prejudice 
to re-filing.  38 C.F.R. §§ 20.1403, 20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A request for 
a revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board.  38 U.S.C.A. § 7111(f) (West Supp. 
2001).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) in January 1999.  38 
C.F.R. §§ 20.1400-1411 (2001).  Section 20.1404(b) as it 
operates in conjunction with section 20.1404(c) to deny 
review of a motion was declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans et al. v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Recently, 38 C.F.R. § 20.1404(b) was revised.  It now states 
that a motion for revision of a decision based on CUE must 
set forth clearly and specify the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to re-filing.  38 C.F.R. 
§ 20.1404(b).

Pursuant to the regulations, CUE is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that, to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute of regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in VA rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo.

As for the allegations relative to the June 1973 Board 
decision, the Board finds that it may not, as a matter of 
law, address the merits of the motion.  In this matter, the 
question that initially arises is whether the veteran's 
surviving spouse or her representative may act as a moving 
party.  Pursuant to 38 C.F.R. § 20.1400 neither one may.  

"Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision (as 
the term "party" is defined in Rule 1401(b) (§ 20.1401(b) 
of this part) in accordance with Rule 1404 (§ 20.1404 of this 
part)."  38 C.F.R. § 20.1400(a) (2001).  Turning to 38 
C.F.R. § 20.1401(b) (2001), the term "party" for the 
purpose of CUE motions, ". . . means any party to the 
proceeding before the Board that resulted in the final Board 
decision which is the subject of a motion under this subpart 
. . ."  38 C.F.R. § 20.1401(b) (2001).  Such a restriction 
on who may act as a moving party is consistent with the 
requirement of 38 U.S.C.A. § 7111(c) (West Supp. 2001) that 
motions may be made only by the claimant or the Board.  (A 
"claimant" in such circumstances refers only to the 
disability benefits claimant affected by the Board's earlier 
decision, not to any survivor.  See Haines v. West, 154 F.3d 
1298, 1301 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1249 
(1999).)  Consequently, since the surviving spouse and her 
representative each lack standing as a moving party, the 
motion with respect to the 1973 Board decision must be 
dismissed.  

With respect to the January 1985 decision, the moving party's 
representative argues that the evidence of record 
demonstrated that the veteran indeed had PTSD.  To support 
the argument, the representative referred to the findings of 
a January 1982 VA psychiatric examination.  In addition, it 
is asserted that the Board focused on the severity of the 
disability and not on the finding that the veteran had PTSD.  
It is further claimed that the Board ignored evidence in the 
file regarding the claim for individual unemployability.  In 
that regard, it is alleged that the Board ignored various 
statements in the record to the effect that the veteran could 
not work.  The moving party argues that the Board ignored 
several medical opinions.  Finally, it is argued that the 
Board used the wrong test in determining whether the veteran 
was unemployable.  

Following the VA psychiatric examination in January 1982, the 
examiner commented that "[s]ome features of [the veteran's] 
difficulties do suggest a post-traumatic stress syndrome; 
however I feel at the present time this is relatively mild."  

It is clear from the words used by the examiner that this did 
not represent a definite diagnosis, and such was the 
conclusion reached in the Board's January 1985 decision.  The 
examination findings and conclusion were obviously considered 
by the Board, but rejected.  As discussed above, a dispute 
concerning how the facts were weighed is not a basis for 
finding CUE.  

The moving party also asserts that the Board failed to 
consider various statements in the record concerning the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  It must be observed 
that the January 1985 decision referred to these statements.  
Apparently, the moving party again simply disagrees with how 
the evidence was weighed.  

The Board further notes that the moving party argues that the 
Board considered the wrong legal standard in adjudicating the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  It is asserted that the 
Board concluded that the veteran's disabilities were not 
"completely incapacitating," which was not the proper 
standard for adjudging unemployability.  The Board concedes 
that this phrase was employed in the discussion of the 
evidence.  It is significant to point out, however, that the 
ultimate conclusion reached by the Board was that the 
veteran's service-connected disabilities were less than 100 
percent disabling and did not cause unemployability.  
Moreover, the correct regulations were cited.  Despite the 
use of the words "completely incapacitating," or "totally 
incapacitating," it appears from a review of the Board's 
analysis that the factors required by regulation were 
considered, including the veteran's education, work history, 
and disabling manifestations of service-connected disability.  
In concluding its analysis, the Board indicated that it was 
". . . unable to find that at that stage of his life [the 
veteran] was entirely unable to obtain and maintain 
employment."  Consequently, although the regulatory standard 
of then-extant 38 C.F.R. § 4.16 was not clearly articulated, 
it appears that the Board in fact accounted for the standard 
in its analysis and concluded that it had not been met.  In 
short, the Board's reference to the veteran not being 
completely incapacitated does not mean that the Board in fact 
used the wrong standard.  Indeed, it appears that this 
reference was a finding of fact and did not reflect the 
standard by which the Board ultimately judged the claim.  
Therefore, CUE in the form of misapplication of the law does 
not exist.  

Finally, the moving party claims that medical evidence that 
concluded that the veteran was unable to work was not 
considered.  The Board acknowledges that a January 1980 
statement from J.C. Ausmus, M.S., D.O., was of record at the 
time of the January 1985 decision, but that it was not 
specifically discussed in that determination.  

At the time of the January 1985 decision, VA outpatient 
treatment records showed treatment in 1980 for complaints 
including loss of sleep and appetite, hemoptysis, shortness 
of breath, and anger.  The veteran was hospitalized by VA in 
September 1980 and was discharged with a diagnosis of 
epigastric pain and vomiting of unknown etiology.  Statements 
from a church pastor, the veteran's sister, his parents, a 
former supervisor and the moving party were received between 
December 1980 and April 1981.  The pastor indicated that it 
was his understanding that the veteran had lost his last job 
due to physical and emotional problems.  The veteran's sister 
and parents described changes in his physical and mental 
condition after he returned from service.  The supervisor 
related that he believed that the veteran had a disability 
that was caused by his war experiences and that it resulted 
in his inability to continue working.  The veteran was seen 
by a private psychologist in February 1981.  It was stated 
that the veteran suffered from a moderately severe condition 
diagnosed as a personality trait disturbance with depression.  
He opined that the combination of physical injury with the 
veteran's observable psychological impairments led one to 
conclude that the veteran would be a poor candidate for work 
because of the pain and a personality disturbance that 
prevented him from accepting others as worthwhile people.  
Following a VA examination in January 1982, the diagnoses 
were arthralgia of the lumbar area of the back and pain in 
both thighs.  

The Board notes that, in his January 1980 statement, Dr. 
Ausmus set forth the veteran's service-connected disabilities 
and added that the veteran's condition had grown 
progressively worse.  He opined that the veteran was unable 
to seek and hold gainful employment on a permanent basis.  
The failure to consider this evidence, however, is not CUE.  
As noted above, for an error to rise to the level of CUE, it 
must be the sort of error that, when called to the attention 
of later reviewers, would compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403.  In this case it is not entirely clear that Dr. 
Ausmus' conclusion about the veteran being unable to work was 
based solely on service-connected disabilities.  
Additionally, there was other evidence of record that weighed 
against such a conclusion.  As noted above, the evidence 
included an assessment by an occupational psychologist that 
non-service-connected psychological impairment contributed to 
the veteran's problems in the work environment.  Such 
evidence allows for the interpretation ultimately arrived at 
by the Board-that the veteran was not unemployable, and 
consequently makes the point debatable even if the overlooked 
evidence is considered.  Because CUE is a rare kind of error 
about which reasonable minds could not differ, the Board 
finds that the Board's error did not rise to the level of 
CUE.  Id.  

Finally, the moving party argues that there was CUE in the 
Board's February 1987 decision.  She asserts that the Board 
again applied an improper standard in adjudicating claims for 
service connection for a psychiatric disability, to include 
PTSD and entitlement to a total rating based on individual 
unemployability due to service-connected disability.  She 
further alleges that the Board ignored various medical 
statements dated in May 1986.  

Initially, the Board notes that the moving party has not 
suggested what legal standard should have been applied with 
respect to the claim for service connection for a psychiatric 
disability.  A mere allegation, without more, does not 
provide a basis for determining that there was CUE in the 
decision.  

It must be noted that the Board was and remains precluded 
from considering evidence that was not in the file at the 
time of the veteran's death.  See 38 U.S.C.A. § 5121 (West 
1991) (found at § 3021 at the time of the Board's decision).  
The moving party seeks to find CUE in the February 1987 Board 
decision on the basis of medical statements prepared in May 
1986, almost four years after the veteran died.  Since no 
basis on which these documents could have been considered has 
been alleged, the Board concludes that the failure to do so 
cannot constitute CUE.  (Although the Board was not as clear 
on this point as perhaps it could have been when the 1987 
decision was drafted, the Board clearly referred to this 
standard and noted that evidence created after the veteran's 
death could not be considered.)


ORDER

The motion to revise the June 1973 Board decision on the 
basis of CUE is dismissed.

The motion to revise the January 1985 Board decision with 
respect to the issue of entitlement to service connection for 
a psychiatric disability, to include PTSD, on the basis of 
CUE is dismissed without prejudice to re-filing.

The motion alleging CUE in the January 1985 Board decision 
with respect to the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability is denied.

The motion to revise the February 1987 Board decision on the 
basis of CUE is dismissed without prejudice to re-filing.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



